Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-21 and 37-41) in the reply filed on March 29, 2022 is acknowledged.  Claims 22-27 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Since the restriction requirement properly made, the restriction requirement is now made final.
Priority
The claim to priority to 62/806,691 filed on February 15, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on August 13, 2020 and October 26, 2021 have been considered by the Examiner.
Drawings
The drawings are objected to because Fig. 13-15 and 17-18 are not readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities: the term “the-cooking cavity” recited in line 2 should be changed to “the cooking cavity”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orkfritz (US Pat. 2,329,937) (new cited).
Regarding claims 1 and 37, Orkfritz discloses an electric broiling device comprising: a housing (17) defining a cooking cavity (23) for receiving food therein; and a heating assembly (via 28) arranged to provide infrared radiation into the cooking cavity (23), the heating assembly including: a support (26); and an electrical resistance heating element (28) coupled to the support  and exposed to the cooking cavity (23), wherein the heating element (28) has a curved shape with concave side facing towards the cooking cavity (23) (Fig. 1-5; Page 1, Right Col., lines 24 to Page 2, Left Col., Line 16).
Regarding claim 2, Orkfritz discloses a chassis (20) that defined the cooking cavity (23) and disposed at least partially within the housing (17), wherein the heating assembly (via 28) is supported (filament support 26) in at least three different location by the chassis (Fig. 2-5; Page 1, Right Col., line 48 to Page 2, Left Col., Line 16).
Regarding claim 3, Orkfritz discloses the chassis (20) comprises a top wall, a bottom wall, and at least one side wall, and wherein the heating assembly (via 28) is supported at the top wall, at the bottom wall, and at the at least one side wall (Fig. 2 and 3-5).
Regarding claim 4, Orkfritz discloses the heating assembly (via 28) is supported at the at least one side wall by a clip (27), and wherein the clip at least partially defines the curved shape of the heating element (28) (Fig. 2-5 and 13).
Regarding claim 5, Orkfritz discloses the support (26) contacts the chassis (20) in at least three different locations (Fig. 2-5 and 13).
Regarding claim 6, Orkfritz discloses the heating assembly (via 28) comprises a plurality of heating elements (28), and wherein each of the plurality of heating elements have an approximately equal curved shape (Fig. 2, 3-5 and 13). 
Regarding claim 7, Orkfritz discloses the heating element (28) is flexible (Fig. 2, 3-5 and 13).
Regarding claim 8, Orkfritz discloses a chassis (20) that forms the cooking cavity and disposed at least partially within the housing (17), wherein an air gap is formed at least partially between the housing (17) and the chassis (20) (Fig. 2-5).
Claim(s) 37 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonsol (US Pub. 2007/0267403) (new cited).
Regarding claim 37, Bonsol discloses an electrical appliance with cylindrical receptacles comprising: a housing (102) defining a cooing cavity (via heating chamber 200) for receiving food therein; a heating assembly (via 202) arranged to provide infrared radiation into the cooking cavity, wherein the heating assembly comprises: a support (206/208) having a curved shape with a concave side facing toward the cooking cavity; and electrical resistance heating element (202) coupled to the support (206/208) and exposed to the cooking cavity, wherein the support is configured to have a planar shape when in unstressed state and to have a curved shape when in a stressed state, the support being mounted in the cooking appliance (100) in the stressed state such that the support maintains its curved shape with the concave side facing towards the cooking cavity with thermal expansion and thermal contraction of the support (Fig. 1-5; Par. 19-21 and 24-28).  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985). In this case, the term " wherein the support is configured to have a planar shape when in unstressed state and to have a curved shape when in a stressed state, the support being mounted in the cooking appliance in the stressed state such that the support maintains its curved shape with the concave side facing towards the cooking cavity" is considered as product -by-process claim; therefore, no patentable weight is given to the term, and the patentable weight is only given to “the support maintains its curved shape with the concave side facing towards the cooking cavity".
Regarding claim 39, Bonsol discloses the support (206/208) includes a flexible sheet of material (Par. 29, plastic or metal), and the heating element (202) and support are configured to bend such that the support and the heating element (202) each has a curved shape (Fig. 2-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orkfritz (US Pat. 2,329,937) in view of Bonsol (US Pub. 2007/0267403).
Regarding claim 9, Orkfritz discloses substantially all features of the claimed invention as set forth above except the support has a curved shape with a concave side facing the cooking cavity.  Bonsol discloses the support (206/208) has a curved shape with a concave side facing the cooking cavity (Fig. 2-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Orkfritz, the support has a curved shape with a concave side facing the cooking cavity, as taught by Bonsol, for the purpose of providing the support in semicircle to form a heating chamber and also insulating the heating chamber for retaining heat.
Regarding claim 18, Bonsol discloses the support (206/208) is formed of a flexible sheet of material (Par. 29, plastic or metal), and the heating element (202) is coupled to the support such that bending of the support forms the curved shape of the heating element (202) each has a curved shape (Fig. 2-5).
Regarding claim 19, Bonsol discloses a coefficient of thermal expansion of the support (206/208) is less than a coefficient of thermal expansion of the heating element (Par. 28 and 29).
Regarding claim 21, Bonsol discloses the support (206/208)  has a curved shape with a concave side facing towards the cooking cavity (200), the support (206/208) being mounted in the cooking appliance (100) such that thermal expansion and contraction of the support maintain the curved shape of the support with the concave side facing towards the cooking cavity (Fig. 2-5).
Claims 10-12, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orkfritz (US Pat. 2,329,937) in view of Feldman et al. (US Pub. 2019/0008322) (new cited).
Regarding claim 10, Orkfritz discloses substantially all features of the claimed invention as set forth above including the heating element (28) except the heating element defines a sheet having a length and a width, the heating element having a plurality op openings formed in the sheet.  Feldman et al. discloses the heating element (150) defines a sheet having a length and a width, the heating element having a plurality of openings (140) formed in the sheet (Fig. 6-8 and 11-12; Par. 61-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Orkfritz, the heating element defines a sheet having a length and a width, the heating element having a plurality op openings formed in the sheet, as taught by Feldman et al., for the purpose of increasing the current path between the terminals of the heating element so that higher voltage may be employed and/or a lower current may be used to heat the heating element and also providing a  complex resistance path that may help reduce hot spots in the heating element.
Regarding claim 11, Feldman et al. discloses the heating element (150) is out of contact with the support (146) at portions along the length of the sheet (Fig. 7-8; Par.  56).
Regarding claims 12 and 16, Orkfritz discloses the plurality of heating element (28) each having a curved with a concave side facing the cooking cavity (23) (Fig. 2-5).  Feldman et al. discloses the heating assembly (via 150) includes a plurality of heating elements (150), each of the plurality of heating elements (134A-134F) defining a sheet having a length and a width and having a plurality of openings (140) formed in the sheet , each of the plurality of heating elements being out of contact with the support (146)at portions along the length of the heating element  (Fig. 6-8 and 11-12; Par. 56 and 61-65).
Regarding claim 17, Feldman et al. discloses the support (146) is configured to reflect infrared radiation emitted by the heating element (150) in a direction toward the cooking cavity (Fig. 8-10; Par. 56-59).
Regarding claim 20, Feldman et al. discloses the heating element (150) has an elongate shape having a length, the heating element being fixed to the support (146) at one end and free to move to the support along the length of the heating element due to thermal expansion and contraction (Fig. 8-10; Par. 54).
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orkfritz (US Pat. 2,329,937) in view of Feldman et al. (US Pub. 2019/0008322) and further view of Bittner (US Pat. 3,798,417) (new cited).
Regarding claims 13-15, Orkfritz discloses substantially all features of the claimed invention as set forth above except a retainer positioned between the plurality of heating elements and the cooking cavity, the retainer extending over and contact a part of the heating elements.  Bittner discloses a retainer (32) positioned between the plurality of heating elements (30), the retainer extending (32) over and contact a part of the heating elements (30) (Fig. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Orkfritz, a retainer positioned between the plurality of heating elements and the cooking cavity, the retainer extending over and contact a part of the heating elements, as taught by Bittner, for the purpose of providing a retainer to secure the heating elements.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonsol (US Pub. 2007/0267403) in view of Feldman et al. (US Pub. 2019/0008322).
Regarding claim 38, Bonsol discloses substantially all features of the claimed invention as set forth above including the heating element (202) except the heating element defines a sheet having a length and a width, the heating element having a plurality op openings formed in the sheet.  Feldman et al. discloses the heating element (150) defines a sheet having a length and a width, the heating element having a plurality of openings (140) formed in the sheet (Fig. 6-8 and 11-12; Par. 61-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Bonsol, the heating element defines a sheet having a length and a width, the heating element having a plurality op openings formed in the sheet, as taught by Feldman et al., for the purpose of increasing the current path between the terminals of the heating element so that higher voltage may be employed and/or a lower current may be used to heat the heating element and also providing a  complex resistance path that may help reduce hot spots in the heating element.
Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonsol (US Pub. 2007/0267403) in view of Bittner (US Pat. 3,798,417).
Regarding claims 40-41, Bonsol discloses substantially all features of the claimed invention as set forth above except a retainer coupled over the eating element and to the support such that the heating element is positioned between the support and the retainer.  Bittner discloses a retainer (32) coupled over the eating element (30) and to the support (14) such that the heating element (30) is positioned between the support (14) and the retainer (32) (Fig. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Bonsol, a retainer coupled over the eating element and to the support such that the heating element is positioned between the support and the retainer, as taught by Bittner, for the purpose of providing a retainer to secure the heating elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/6/2020
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761